Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 06/30/2022 in which claims 10-25 are pending ready for examination.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 12, 13, 17, 20, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto (US 5,017,514) 
As to claim 10, Nishimoto discloses and shows mark field (100-400) for use in determining X-Y positions of structural features of structures (21-24), said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4).
The mark field is a semiconductor wafer (1) consisting of multiple mark sections (100-400).
a plurality of marks (30, 130), each of said marks comprising;
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Abstract, Col 6 Lines 21-31; Figs. 3, 4).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures. (See Abstract, Col 6 Lines 09-55; Figs. 3, 4).
The plurality of marks are also the position marks.
As to claim 11, Nishimoto discloses the mark field (100-400), wherein the location marks (80, 180) and/or position marks (40, 60,140,160) are arranged in a matrix with uniform spacings between the location marks and/or the position marks. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claim 12, Nishimoto discloses the mark field (100-400), wherein the matrix is a symmetrical matrix. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claim 13, Nishimoto discloses the mark field (100-400), wherein adjacent location marks (80, 180) and/or adjacent position marks (40, 60, 140, 160) are arranged equidistantly on the mark field. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claim 17, Nishimoto discloses the mark field (100-400), wherein each mark of the mark field is different. (See Col 6 Lines 09-55; Figs. 3, 4, 7).
As to claim 20, Nishimoto discloses the mark field (30, 130), wherein the location marks (80, 180) have has one or more of the following characteristics: 
QR code, barcode, geometric, character sequence, and image. (See Col 6 Lines 09-55; Figs. 3, 4, 7).
The arrangement of the position marks (40, 60, 140, 160) are considered character sequence. 
As to claim 21 Nishimoto teaches the mark field (100-400), wherein said geometric is a three-dimensional figure.  (See Col 4 Lines 56-68, Col 6 Lines 09-55; Figs. 3, 4, 7).
The rectangular mark field is made in the material of the substrate (1); therefore, it is a three-dimensional figure. 
As to claim 22, Nishimoto also teaches the mark field (100-400), wherein the character sequence is a letter sequence and/or a number sequence. (See Col 6 Lines 09-55; Figs. 3, 4).
As to claim 24, Nishimoto discloses device (1) for determining X-Y positions of structural features of structures (21-24) arranged on a substrate (1), wherein the X-Y positions can be determined relatively to a mark field fixed (100-400) with respect to the substrate, said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4, 7).
a plurality of marks (30, 130), each of said marks comprising; (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Col 6 Lines 21-31; Figs. 3, 4).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures (21-24). (See Col 6 Lines 09-55; Figs. 3, 4, 7).
As to claim 25, Nishimoto discloses a method for determining X-Y positions of structural features of structures (21-24) arranged on a substrate (1), wherein the X-Y positions are determined relatively to a mark field (100-400) fixed with respect to the substrate, said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4, 7).
a plurality of marks, (30, 130) each of said marks comprising: (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Col 6 Lines 23-31; Figs. 3, 4, 7).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures (21-24). (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18, 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto in view of Inoue (EP 1,921,506 A2).
As to claim 14, Nishimoto teaches the field mark according to claim 10, in which this claim depends on. 
Nishimoto does not explicitly teach the mark field, wherein the mark field has at least 10 x 10 marks. 
However, Inoue does teach in an analogous art the mark field (92), wherein the mark field has at least 10 x 10 marks. (See ¶0055; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto wherein the mark field has at least 10 x 10 marks. 
The advantage of this inclusion is to accurately align the position of a substrate.
As to claims 18, 19, Nishimoto teaches the mark field according to claim 17, in which these claims depend on.
Nishimoto does not explicitly teach wherein each mark of the mark field has a different encoding;
wherein said encoding is a position encoding. (Claim 19)
However, Inoue does teach in an analogous art wherein each mark of the mark field has a different encoding. (See ¶0038, ¶0054; Figs. 9, 10).
wherein said encoding is a position encoding. (See ¶0038, ¶0054; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto wherein each mark of the mark field has a different encoding and wherein said encoding is a position encoding.
The advantage of this inclusion is accurately measure the position and location of a mark field.
As to claim 23, Nishimoto teaches Inoue the mark field according to claim 22, in which this claim depends on.
Nishimoto does not explicitly teach wherein the number sequence is a binary code. 
However, Inoue does teach in an analogous art wherein the number sequence is a binary code. (See ¶0038, ¶0054; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field wherein the number sequence is a binary code. 
The advantage of this inclusion is accurately measure the position and location of a mark field.


Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto 
As to claims 15, 16, Nishimoto when modified by Inoue teaches the mark field according to claim 10, in which these claims depends on.
Nishimoto when modified by Inoue still do not explicitly teach wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks,
wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1. (Claim 16).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks and wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of structures by its location and positioning be the detection of markings located on said structures; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try by one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences in size and spacing of the markings will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto when modified by Inoue wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks and wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1.
The advantage of this inclusion is accurately measure the position and location of a mark field.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments
Applicant’s Argument #1:  Applicant argues the prior art Nishimoto (US 5,017,514) does not teach the limitations of independent claims 1, 24, and 25.  The independent claims 1, 24, and 25 recite a mark field 4 for use in determining X-Y positions of structural features of structures 11. The mark field 4 includes a plurality of marks 1. Each mark 1 includes one or more location marks 2 and one or more position marks 3 assigned to one of the location marks 2. In addition to the location marks 2, which contain readable position information enabling a determination of a location of the mark 1 in the mark field 4, the position marks 3 are set in relation to the X-Y positions of the structural features of the structures 11.
Applicant’s Argument #2:  Applicant argues. “More particularly, as is described in paragraph [0015] of the specification, the location marks 2 are designed to convey a rough determination of a location of respective locations of the location marks 2 in the mark field 4 with reading and interpretation thereof. However, positions marks 3, which are assigned to location marks 2, are directed to precisely enable determination of individual X-Y positions of structural features of structures 11 on a substrate surface 7 of a substrate 7.”
	Applicant’s Argument #3:  Applicant argues, “This distinction is further defined in paragraphs [0028) and [0029] of the specification, in which the position marks 3 have dimensions that are significantly smaller than the location marks 2.
	Applicant’s Argument #4:  Applicant argues, “Nishimoto seems to be directed to utilizing the well-known Vernier scale. During moving and detecting these marks, the lines must be counted. Utilization of a camera requires detection all the way to the marks.”
	Applicant’s Argument #5:  Applicant argues, “The Examiner ascribed main indicium pattern 80 and subsidiary indicium pattern 180 to teach the claimed location marks. The Examiner further ascribed first check pattern 40, second check pattern 60, first subsidiary pattern 140, and second subsidiary pattern 160 as teaching not only the claimed position marks, but the claimed marks as well.”
	Applicant’s Argument #6:  Applicant argues, “Further, the claims are for determining X-Y positions of structural features of structures, with each of the position marks being set in relation to the X-Y positions of the structural features of the structures. Indeed, the claimed location marks are used to define a “zero position’ ta which the position marks are related to determine the positions of the structural features. 
	Applicant’s Argument #7:  Applicant argues, “The claimed position marks are significantly different from anything taught or suggested by Inoue. As such, the combined teachings of Nishimoto and Inoue fail to suggest to one having ordinary skill in the art the claimed mark field.”
Examiner’s Responses
Examiner’s Response#1:  In response to applicant’s argument 1, it is respectfully pointed out that Nishimoto does teach all the limitations of the independent claims 1, 24, and 25. Nishimoto discloses a method of manufacturing a semiconductor device, and a process for inspecting whether a resist pattern is accurately aligned to a pattern formed beforehand.
The mark field (100) consist of the main Vernier pattern (30) and the subsidiary Vernier pattern (130). The main (30) and subsidiary (130) Vernier patterns consist of marks (40, 60, 80, 130, 140, 160), which coincides with the Vernier patterns. which determines the X-Y position of the structural features (21-24) on a semiconductor substrate. The marks (80, 180) are defined as locations marks because it indicates the center of the position marks (40, 60, 140, 160).  These location marks determines the X-Y position of the structural features (21-24). The inspection of the alignment of the structural features is read by a microscope. (See Col 4 Lines 56-68, col 6 Lines 09-55; Fig. 3, 4).
Examiner’s Response #2:  In response to applicant’s argument 2, it is respectfully pointed out that applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the location marks 2 are designed to convey a rough determination of a location of respective locations of the location marks 2 in the mark field 4 with reading and interpretation thereof. However, positions marks 3, which are assigned to location marks 2, are directed to precisely enable determination of individual X-Y positions of structural features of structures 11 on a substrate surface 7 of a substrate 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145(VI)
Examiner’s Response #3:  In response to applicant’s argument 3, it is respectfully pointed out that it is common in the art of optical analysis of structures by its location and positioning be the detection of markings located on said structures; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try by one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences in size and spacing of the markings will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical. Even though the Specification (¶0028, ¶0029) states the size of the locations and position marks, it does not recite any advantages of these sizes. 
Examiner’s Response #4: In response to applicant’s argument 4, it is respectfully pointed out that that examiner agrees that Nishimoto uses a Vernier scale and a microscope to read the alignment of the structural features.  However, the claims do not specify how the position information is read. 
Examiner’s Response #5: In response to applicant’s argument 5, it is respectfully pointed out that was listed in error and has been changed as the mark field being (100), the plurality of marks are (30, 130), and the location marks are (40, 60, 140, 160) (See Col 4 Lines 56-68, Col 6 Lines 09-55; Fig. 3, 4).
Examiner’s Response #6: In response to applicant’s argument 6, it is respectfully pointed out that, Nishimoto teaches the position marks (80, 180) are set in relation to the X-Y positions of the structural features (21-24). (See Col 6 Lines 47-55; Fig. 3, 4).
Examiner’s Response #7: In response to applicant’s argument 7, it is respectfully pointed out that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). MPEP 2145(III)
Inoue is not recited to teach the exact claimed mark field, but the deficiencies of Nishimoto such as; a mark field (92), wherein the mark field has at least 10 x 10 marks. (See ¶0055; Figs. 9, 10). 
each mark of the mark field has a different encoding; and wherein said encoding is a position encoding. (See ¶0038, ¶0054; Figs. 9, 10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886